The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement dated 05/11/2021 has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Dominic Yobbi on 10/15/2021.
The application has been amended as follows: 
1. A method for reducing a number of signaling instances to a third party performed in response to recording payments for services provided by a service provider during a journey in a mobile service vehicle composed of a vehicle carrier and a service-specific cabin (CAB) that is being used by the service provider during the journey to provide services, the method comprising:
 linking an identity of the service provider to an identification of the CAB using information technology to generate a CAB-specific link; determining a service provided in the CAB during the journey; CAB-specific link, the first payment record including a fee that a consumer of the provided service owes to the service provider based on the provided service; linking the identity of the service provider to the vehicle carrier using information technology to generate a vehicle carrier-specific link; determining a driving service provided by the vehicle carrier; automatically assigning at least part of a second payment record corresponding to the driving service to the account of the service provider based on the vehicle carrier-specific link, the second payment record including a fee owed to a driver of the driving service; automatically assigning an offset payment record determined based on an offset sum to the account of the service provider, the offset sum being calculated based on offsetting the fee included in the first payment record with the fee included in the second payment record and with a fee owed to an operator of the vehicle carrier on account of the provision of the CAB included in a provision payment record provided by the operator of the vehicle carrier; linking a consumer of the service provided during the journey to the vehicle carrier using information technology; determining a driving service provided by the vehicle carrier; and -2-App. No.: 16/758,503 52461-318573 automatically assigning at least part of the second payment record corresponding to the driving service to an account of the consumer based on the link, wherein the provided service by the CAB is automatically determined using sensors.
2-4. (Cancelled).  
5. (Currently Amended) The method of claim [[4]] 1 wherein the offset payment record is assigned to the account of the service provider by the consumer or the operator of the vehicle carrier.  
6. (Currently Amended) The method of claim [[4]] 1 wherein is identical to the operator of the CAB.  
7. (Currently Amended) The method of claim 1, further comprising: accumulating a plurality of further payment records each corresponding to an additional party that is owed payment for an additional service provided in connection with the provided service; and transmitting a corresponding collective amount owed to the additional parties as indicated in the plurality of further payment records to the service provider.  
8. (Currently Amended) The method of claim 1, further comprising linking the service provider and the account of the service provider to a second CAB using information technology.  
9. (Cancelled).  
10. (Currently Amended) The method of claim 1, further comprising: determining an originator payment record provided by a manufacturer and/or originator of the CAB based on the provided service 
11. (Previously Presented) The method of claim 1, further comprising offsetting at least part of the first payment record with a procurement fee for an item of equipment of the CAB.
Allowable Subject Matter 
Claims 1, 5-8, 10 and 11are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims overcome 35 USC 101 rejection because the inventive concept offers significantly more than the abstract idea. More specifically, the claims disclose a nonconventional and non- generic arrangement of the additional elements.
The claims represent an improvement to the technology of a method for recording services provided in a mobile service vehicle composed temporarily of a vehicle carriage and a service-specific passenger compartment wherein services are provided by a service provider during the journey. The use of the technical features to produce a technical solution represent a reduction of expenses associated with each transaction and is significantly more than an abstract idea.
The combination of references Manasseh et al (PGPub 2005/0128304), De Pasquale et al (PGPub 2009/0030885) and Non Patent Literature, Insights in costing of continuous broadband internet on trains to allow delivering value via services (2013) do not teach the limitations of linking the identity of the service provider to the vehicle carrier using information technology to generate a vehicle carrier-specific link;
determining a driving service provided by the vehicle carrier;
automatically assigning at least part of a second payment record corresponding to the driving service to the account of the service provider based on the vehicle carrier-specific link, the second payment record including a fee owed to a driver of the driving service;
automatically assigning an offset payment record determined based on an offset sum to the account of the service provider, the offset sum being calculated based on offsetting the fee included in the first payment record with the fee included in the second payment record and with a fee owed to an operator of the vehicle carrier on account of the provision of the CAB included in a provision payment record provided by the operator of the vehicle carrier;
linking a consumer of the service provided during the journey to the vehicle carrier using information technology;
determining a driving service provided by the vehicle carrier, and
automatically assigning at least part of the second payment record corresponding to the driving service to an account of the consumer based on the link,
wherein the provided service by the CAB is automatically determined using sensors.
 Even though an extensive new search of the applicable prior art was conducted for the present application, no better reference was uncovered or disclosed and/or taught all the limitations of the present invention, whether taken alone or in combination, and in particular the recitations in claims 1, 5-8,10 and 11 as set forth above.   
  For these reasons, Claims 1, 5-8,10 and 11 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698